DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on June 16, 2022, for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 17/071,576 is acceptable and a RCE has been established. An action on the RCE follows. 

Claim Objections
Claim 18 is objected to because of the following informalities: on line 3, please define “DMRS” as -- demodulation reference signal --.
Claim 31 is objected to because of the following informalities: on line 3, please define “RE” as -- resource element --, and “REs” as -- resource elements --.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-17, 19-25, and 27-30 are allowed.
Claims 18 and 31 would be allowable if rewritten to overcome the objections, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: The present invention is directed to non-coherent encoding and millimeter wave transmission. The closest prior art Khayrallah (US 2015/0358116) disclose non-coherent differential modulation and independent of CSI. US 2021/0135719 Petersson disclose transmission of a reference signal by non-coherent codebook. However, none of the prior art teach or suggest performing, by a wireless communication device, a non-coherent encoding operation on first data to generate a first transmission, wherein the non-coherent encoding operation encodes data independent of channel state information (CSI) using a non-coherent differential modulation encoding scheme in a frequency domain for adjacent subcarriers in an orthogonal frequency division multiplexing (OFDM) waveform; and transmitting, by the wireless communication device, the first transmission, wherein the first transmission is non-coherently encoded and corresponds to a millimeter wave transmission.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,915,935 Menon et al disclose millimeter frequency bands communication. US 2021/0135719 Petersson disclose non-coherent codebook transmission. US 2017/0201347 Borle et al disclose non-coherent modulation.  US 2021/0226832 Herceg et al disclose a receiver may perform non-coherent demodulation. 
This application is in condition for allowance except for the following formal matters: 
See description above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
July 7, 2022 
/EVA Y PUENTE/                                                                                                                                       Primary Examiner, Art Unit 2632